DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 10/25/2021, is acknowledged.  The traversal is on the ground that the newly added claim limitations provide a special technical feature.  This is not found persuasive as demonstrated by the below rejection(s). The requirement is still deemed proper and is therefore made FINAL. Claims 18-22 are withdrawn from further consideration as being drawn to a nonelected invention(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 12 and 13, the phrase “mesh-like structure” renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d). It is not clear what is or is not considered like a mesh structure. 
Claim 14, the requirement that the coefficients of thermal expansion be similar renders the claim indefinite. It is not clear how close two coefficients of thermal expansion must be for them to be considered similar. It is noted that claim 11 requires different thermal expansion behavior. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 4,059,712 to Bothwell or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,059,712 to Bothwell in view of USPAP 2016/0193645 to Sanders.
Claim 11, Bothwell discloses a composite material for application in a turbo machine or a gas turbine, the composite material comprising: a metallic lattice, a ceramic matrix and internal cavities (pores), wherein the metallic lattice pervades the ceramic matrix, thereby mechanically reinforcing the ceramic matrix against thermal and/or mechanical loads in an operation of the composite material, and wherein the metallic lattice is, to a predetermined extent, movable or slidable within or relative to the ceramic matrix due to different thermal expansion behavior, wherein the internal cavities provide space into which at least one of the ceramic matrix and the metallic lattice inherently expands (see entire document including column 2, lines 17-46, column 3, line 63 through column 4, line 62, column 7, lines 46-55, column 8, lines 20-48, column 9, lines 6-44 and column 12, lines 22-34).
In the event that it is shown that Bothwell fails to sufficiently teach or suggest the claimed movable or slidable behavior, Sanders discloses that it is known in the metal-ceramic composite art to coat the reinforcing material with a release agent to prevent bonding to the ceramic matrix and thereafter translate axially relative to the ceramic body to prevent cracking (see entire document including [0006] and [0030]-[0033]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite material of Bothwell such that the metallic lattice is movable or slidable relative to the ceramic matrix, to prevent cracking. 

Claim 13, the metallic lattice comprises an irregular mesh-like structure which is inherently configured to avoid peeling of parts from the composite material during thermal and/or mechanical loads in an operation of the composite material (Figures and the paragraph bridging columns 5 and 6).
Claim 14, a coefficient of thermal expansion of the material of the metallic lattice and that one of the ceramic matrix may be chosen to be similar (column 4, lines 32-50).
Claim 15, the metallic lattice and the ceramic matrix are joined by positive locking to one another (column 2, lines 17-46).
Claim 17, Bothwell discloses a heat shield inherently capable of use as for a turbo machine or for a part of a combustion chamber of a gas turbine, comprising: the composite material (column 10, lines 8-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789